            Case 2:20-cv-01040-DB Document 7 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTRELL BROWN,                                      No. 2:20-cv-1040 DB P
12                       Plaintiff,
13            v.                                         ORDER
14   JUST DETENTION INTERNATIONAL,
     et al.,
15
                         Defendants.
16

17
              Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
18
     U.S.C. § 1983. Plaintiff has filed an application to proceed in forma pauperis pursuant to 28
19
     U.S.C. § 1915.
20
              The federal venue statute provides that a civil action “may be brought in (1) a judicial
21
     district in which any defendant resides, if all defendants are residents of the State in which the
22
     district is located, (2) a judicial district in which a substantial part of the events or omissions
23
     giving rise to the claim occurred, or a substantial part of property that is the subject of the action
24
     is situated, or (3) if there is no district in which an action may otherwise be brought as provided in
25
     this action, any judicial district in which any defendant is subject to the court’s personal
26
     jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
27
     ////
28
                                                         1
           Case 2:20-cv-01040-DB Document 7 Filed 05/27/20 Page 2 of 2

 1             In this case, the claim arose in Manistee County, which is in the Western District of

 2   Michigan. Therefore, plaintiff’s claim should have been filed in the United States District Court

 3   for the Western District of Michigan. In the interest of justice, a federal court may transfer a

 4   complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.

 5   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 6             Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 7   States District Court for the Western District of Michigan.

 8   Dated: May 27, 2020

 9

10

11

12

13

14

15

16

17
     DB:12
     DB:1/Orders/Prisoner/Civil.Rights/brow1040.21
18

19

20
21

22

23

24

25

26
27

28
                                                        2
